LEGISLATURE — TRAVEL EXPENSES AND PER DIEM DURING EXTRAORDINARY SESSION — RATES OF REIMBURSEMENT During an extraordinary session of the Legislature, members of the Legislature are entitled to reimbursement for mileage at the rate of twelve cents per mile pursuant to 74 O.S. 291 [74-291] (1975), and per diem reimbursement in the amounts set forth in 74 O.S. 500.8 [74-500.8] and 74 O.S. 500.9 [74-500.9] (1975), as amended by Sections 2 and 3 of House Bill 1805 of the Thirty-fifth Legislature, for meal expenses not to exceed $9 and lodging expenses not to exceed $12, or actual cost, if lower, subject to all of the terms and requirements of the State Travel Reimbursement Act.  The Attorney General has considered your request for an opinion wherein you ask the following questions: 1. Are the members of the 35th Oklahoma Legislature entitled to reimbursement from the state for mileage for their attendance at the sessions of the Extraordinary Legislative Session called by the Governor which commenced at 10:00 a.m. on July 19, 1976? If so, at what rate shall they be reimbursed? 2. Are the members of the 35th Oklahoma Legislature entitled to reimbursement from the state for per diem for their attendance at the sessions of the Extraordinary Legislative Session called by the Governor which commenced at 10 :00 a.m., July 1976? If so, at what rate shall they be reimbursed ? Concerning your first question, 74 O.S. 291 [74-291] (1975), provides for reimbursement for mileage at the rate of twelve cents per mile for the number of miles traveled to be present "upon convening of the sessions of the Legislature by such member in each and every trip during each session in going and returning from a place of meeting of the Legislature". As can be seen from a plain reading of that portion of the statute quoted above, it refers to "sessions of the Legislature", and thus would appear to include both regular and extraordinary sessions of the Legislature.  Concerning your second question, 74 O.S. 291.1 [74-291.1] (1975), provides a per diem reimbursement of $15 per day for members of the Legislature "during regular legislative sessions". From the plain language of this Section it is clear that this would not be applicable to the extraordinary legislative sessions. Attorney General Opinion 74-179 (7 Okl.OP.A.G. 125), however, held that members of the Legislature are entitled to reimbursement for mileage pursuant to the State Travel Reimbursement Act in those instances of official business not covered by the specific provisions of 74 O.S. 291 [74-291] (1975).  Under the rationale of Attorney General's Opinion 74-179 (7 Okl.OP.A.G. 125), the provisions of the State Travel Reimbursement Act would logically apply also to per diem reimbursement for members of the Legislature in those instances of official business not covered by the specific provisions of 74 O.S. 291.1 [74-291.1] (1975). Thus, it would follow that per diem reimbursement would be payable to members of the Legislature for attendance at an extraordinary legislative session pursuant to the State Travel Reimbursement Act at the rates set forth in 74 O.S. 500.8 [74-500.8] and 74 O.S. 500.9 [74-500.9] (1975), as amended by Sections 2 and 3 of House Bill No. 1805 of the Thirty-fifth Legislature. Under the provisions of these sections of the State Travel Reimbursement Act, the rate of per diem reimbursement for meal expenses is a maximum of $9 per day and the rate of per diem reimbursement for lodging expenses is a maximum of $12 per day, or actual cost, if lower. Payment of both of these types of per diem is, however, subject to all of the terms and requirements of the State Travel Reimbursement Act.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: During an extraordinary session of the Legislature, members of the Legislature are entitled to reimbursement for mileage at the rate of twelve cents per mile pursuant to 74 O.S. 291 [74-291] (1975), and per diem reimbursement in the amounts set forth in 74 O.S. 500.8 [74-500.8] and 74 O.S. 500.9 [74-500.9] (1975), as amended by Sections 2 and 3 of House Bill 1805 of the Thirty fifth Legislature, for meal expenses not to exceed $9 and lodging expenses not to exceed $12, or actual cost, if lower, subject to all of the terms and requirements of the State Travel Reimbursement Act.  (GERALD E. WEIS) (ksg)